                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MISSOURI

 SHELIA REDICK,

                         Plaintiff,

 v.                                                     Case No. 4:20-cv-00538

 CANYON CREEK APARTMENTS, LLC

                         Defendant.

                         ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Canyon Creek Apartments, LLC (“Canyon Creek”), for its answer and

affirmative defenses to Plaintiff’s Petition for Damages, states as follows:

       1.      Paragraph No. 1 contains a legal conclusion to which no response is required. To

the extent a response is required, Canyon Creek denies the same.

       2.      Denied.

       3.      Denied.

       4.      Canyon Creek lacks sufficient information to admit or deny paragraph No. 4 of the

Petition and therefore denies the same.

       5.      Denied.

       6.      Canyon Creek lacks sufficient information to admit or deny paragraph No. 6 of the

Petition and therefore denies the same.

       7.      To the extent the allegations of Paragraph 7 seek to paraphrase or characterize the

contents of the document attached as Exhibit A to the Petition, Canyon Creek states that the

document speaks for itself and Canyon Creek denies the allegations to the extent that they are




            Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 1 of 7
inconsistent with the document. Canyon Creek denies all further averments contained in said

Paragraph.

       8.      To the extent the allegations of Paragraph 8 seek to paraphrase or characterize the

contents of the document attached as Exhibit A to the Petition, Canyon Creek states that the

document speaks for itself and Canyon Creek denies the allegations to the extent that they are

inconsistent with the document. Canyon Creek denies all further averments contained in said

Paragraph.

       9.      To the extent the allegations of Paragraph 9 seek to paraphrase or characterize the

contents of the document attached as Exhibit A to the Petition, Canyon Creek states that the

document speaks for itself and Canyon Creek denies the allegations to the extent that they are

inconsistent with the document. Canyon Creek denies all further averments contained in said

Paragraph.

       10.     Canyon Creek lacks sufficient information to admit or deny paragraph No. 10 of

the Petition and therefore denies the same.

       11.     Denied.

       12.     To the extent the allegations of Paragraph 12 seek to paraphrase or characterize the

contents of the document attached as Exhibit B to the Petition, Canyon Creek states that the

document speaks for itself and Canyon Creek denies the allegations to the extent that they are

inconsistent with the document. Canyon Creek denies all further averments contained in said

Paragraph.

       13.     Denied.

       14.     Canyon Creek lacks sufficient information to admit or deny paragraph No. 14 of

the Petition and therefore denies the same.




                                        2
            Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 2 of 7
       15.     To the extent the allegations of Paragraph 15 seek to paraphrase or characterize the

contents of the document attached as Exhibit C to the Petition, Canyon Creek states that the

document speaks for itself and Canyon Creek denies the allegations to the extent that they are

inconsistent with the document. Canyon Creek denies all further averments contained in said

Paragraph.

       16.     Denied.

       17.     Denied.

       18.     Denied.

       19.     Denied.

       20.     Denied.

       21.     Denied.

       22.     Denied.

       WHEREFORE, having fully answered all allegations and each count in Plaintiff’s Petition

for Damages, Defendant Canyon Creek Apartments, LLC requests judgment in its favor, along

with costs and reasonable attorneys’ fees as permitted by law, and for such other relief as the Court

deems just and proper.

                                  AFFIRMATIVE DEFENSES

       For its defenses to Plaintiff’s Petition, Canyon Creek states:

       1.      Canyon Creek denies each and every allegation not specifically admitted herein.

       2.      Plaintiff has failed, in whole or in part, to state a claim on which relief can be

granted.




                                        3
            Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 3 of 7
       3.      Plaintiff’s claims are barred in whole or part by the applicable statute of limitations,

the applicable statutory deadlines, and the failure to timely and diligently pursue and complete

service of process.

       3.      To the extent Plaintiff’s claims exceed the scope of her administrative charge or

otherwise were not properly raised in her administrative charge, those claims are barred because

of Plaintiff’s failure to exhaust his administrative remedies and to comply with the jurisdictional

prerequisites and relevant statutes.

       4.      To the extent Plaintiff’s claims concern matters occurring more than 180 days

before she filed her charge of discrimination, such claims are time-barred.

       5.      Canyon Creek states that the same actions alleged to have been unlawful would

have been taken regardless of any improper motive (which is denied).

       6.      Canyon Creek states that regardless of any improper motive (which is denied) any

relevant actions were based on lawful factors other than Plaintiff’s alleged protected status or

alleged protected activities.

       7.      All actions by Canyon Creek with regard to Plaintiff were lawful and made in good

faith compliance with applicable provisions of law, rules and regulations and were not based upon

any other factors protected by law. Canyon Creek acted reasonably at all times material herein,

based on all relevant facts and circumstances known by it at the time it so acted.

       8.       Plaintiff’s claims for damages are barred or limited by the provisions of Mo. Rev.

Stat. § 213.111.

       9.      To the extent Plaintiff has suffered any damage or injury, which is expressly denied,

Plaintiff has failed to exercise reasonable diligence in seeking replacement employment and has,

therefore, failed to mitigate her damages. Pleading in the alternative, any damages claimed by




                                        4
            Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 4 of 7
Plaintiff are subject to set-off or reduction on account of all earnings from subsequent employment

and all unemployment compensation.

       10.     Some or all of Plaintiff’s claims are barred by the equitable doctrines of laches,

waiver, estoppel, and/or unclean hands.

       11.     Plaintiff’s claims for punitive damages are grossly out of proportion to the severity

of the alleged conduct, bear no rational relationship to claimed compensatory damages and are

thus and otherwise unconstitutional in that they deny due process of law and equal protection of

the laws in violation of the Fifth, Eight, and Fourteenth Amendments to the United States

Constitution and similar applicable provisions of the Missouri Constitution.

       12.     Plaintiff’s claims for punitive damages violate the Due Process Clauses of the Fifth

and Fourteenth Amendments of the United States Constitution and Article I, Sec. 10 of the

Constitution of Missouri because the procedures for assessing punitive damages, facially and as

applied to the facts of this case, violate constitutional due process requirements.

       13.     To the extent Plaintiff is seeking punitive damages, those claims are barred because

Defendants did not engage in any discriminatory or retaliatory practice with malice or with reckless

indifference toward Plaintiff, and exercised reasonable care and good faith efforts through its

policies and procedures to prevent retaliation or workplace discrimination or harassment in

accordance with applicable laws.

       14.     Discovery is ongoing and Canyon Creek reserves the right to assert any additional

affirmative defenses that it discovers in the course of these proceedings.

                                         JURY DEMAND

       Canyon Creek Apartments, LLC requests a trial by jury on all so issues so triable.




                                      5
          Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 5 of 7
       WHEREFORE, having fully answered Plaintiff’s Petition, Defendant Canyon Creek

Apartments, LLC prays that this Court dismiss Plaintiff’s Petition with prejudice, at plaintiff’s

cost, and for such other relief as may be appropriate.


                                              Respectfully submitted,

                                              THE PORTO LAW FIRM

                                              By:     /s/ Nicholas J. Porto                     .
                                                      Nicholas J. Porto      MO #56938
                                                      1600 Baltimore, Suite 200A
                                                      Kansas City, Missouri 64108
                                                      Telephone: 816.463.2311
                                                      Facsimile: 816.463.9567
                                                      nporto@portloaw.com

                                              -and-

                                              SHANK & MOORE, LLC

                                              By:      /s/ Stephen J. Moore                     .
                                                      Stephen J. Moore      MO #59080
                                                      1968 Shawnee Mission Pkwy, Suite 100
                                                      Mission Woods, Kansas 66205
                                                      Telephone: 816.471.0909
                                                      Facsimile: 816.471.3888
                                                      sjm@shankmoore.com

                                              Attorneys for Canyon Creek Apartments, LLC




                                      6
          Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 6 of 7
                               CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that the foregoing document was filed this 14th
day of July, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the same
to the following counsel of record:

       Counsel for Plaintiff
       Karon D. Ramsey
       WELLS & RAMSEY
       1115 East 65th Street
       Kansas City, Missouri 64131
       Counsel for Plaintiff
                                             /s/ Stephen J. Moore                        .
                                            Attorney for Defendant




                                      7
          Case 4:20-cv-00538-HFS Document 4 Filed 07/14/20 Page 7 of 7
